                      LAW OFFICE OF ANTHONY CECUTTI
                            2 17 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (2 12) 619-3 7 30
                               Cell: (917 ) 7 4 1-1 837
                               Fax: (212 ) 96 2-5037
                           anthonycecutti@gmail.com


                                     May 7, 2021

BYECF
The Honorable Sidney H. Stein
                                                     MEMO ENDORSED
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                Re: United States v. Robert Locust, 18 Cr. 289 (SHS)

Dear Judge Stein:

       We represent Robert Locust in the above-referenced matter, having been
appointed pursuant to the provisions of the Criminal Justice Act ("CJA"), 18 U.S.C. §
3006A. On May 28, 2019, following a three-week trial, Mr. Locust was convicted of one
count, conspiracy to commit mail and wire fraud . Mr. Locust was not convicted of any
substantive offenses. Completion of sentencing is scheduled for May 7, 2021.

       The purpose of this letter is to respectfully request a two-month adjournment of
Mr. Locust' s completion of sentencing based in part on the COVID-19 pandemic and
health crisis, and a car accident that Mr. Locust was involved in. Mr. Locust wants to
appear in person. However, he is not fully vaccinated. Additionally, he is engaged in
physical therapy . Two additional months will allow Mr. Locust to receive his second
dose of the vaccine and complete his needed physical therapy . Lastly, we also note that
Mr. Locust' s motions for reconsideration of his sentencing and objection to the
Government' s request for forfeiture and restitution as they pertain to him, are pending.
Accordingly, we believe that an adjournment of sentencing is necessary.

       We respectfully request an adjournment of sentencing until July, 2021 . After
conferring with the Government, the Government opposes our request.

       Thank you for your consideration.
                                        Respectfully submitted,

                                               Isl

                                        Anthony Cecutti
                                        Mitchell Dinnerstein




The sentencing is adjourned to July 9, 2021, at 11:00 a.m.

Dated: New York, New York
       May 7, 2021




                                        2
